Citation Nr: 1639547	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-26 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a bilateral eye disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and D.C.


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to October 1997. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision of the Baltimore, Maryland, Regional Office (RO) of the Department of Veterans Affairs (VA).

In January 2012 and November 2014, the Board previously remanded this issue for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In November 2011, the Veteran testified at a Board hearing in Washington, D.C. before a Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the record.  In June 2016, the Veteran was informed that the VLJ who conducted the hearing was no longer employed at the Board and offered her an opportunity to have another hearing before another VLJ.  The following month, the Veteran responded that she did not want another Board hearing.  

In that same correspondence, she also indicated she would be submitting additional evidence.  In August 2016, the Veteran's representative submitted a Motion requesting that the Veteran's case be held in abeyance for 30 days in order to procure and submit the additional evidence she referenced.  The 30 days have now expired and no further evidence has been submitted.    


FINDINGS OF FACT

1.  The Veteran's myopia astigmatism and presbyopia are refractive errors and there is no evidence of aggravation or an additional disability of the eyes superimposed on such refractive errors that is related to military service.

2.  The Veteran's eye disorders that are not refractive errors, including floaters due to posterior vitreous detachments, are not shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral eye disability have not met.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Due Process Considerations

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

The Veteran is seeking service connection for a bilateral eye disability.  In statements and at her November 2011 hearing, the Veteran has alleged that she currently suffers from a bilateral eye condition that began in service.  She has described her current symptomatology and has testified as to how she has suffered from eye symptoms ever since her military service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In specific regard to service connection for eye disabilities, the Board observes that service connection is not generally established for refractive error of the eye as it is not a disease or injury within the meaning of applicable legislation providing compensation benefits.  38 C.F.R. § 3.303(c), 4.9.  Refractive error of the eyes includes myopia, presbyopia, and astigmatism.  Id.; VA Manual M21-MR1, Part III, Subpart IV, Chapter 4, Section B, Para. 10(d).  Further, absent aggravation or superimposed disease or injury, service connection may not be allowed for a congenital or developmental defect of the eyes, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  Parker v. Derwinski, 1 Vet. App. 522 (1991); McNeely v. Principi, 3 Vet. App. 357, 364 (1992). 

Thus, in the absence of some event or trauma, a refractive error is a constitutional or development abnormality for which compensation benefits may not be authorized.  38 C.F.R. §§ 3.303(c), 4.9 (congenital or developmental defects, refractive error of the eye, personality disorders, and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation); see also VAOPGCPREC 82-90.

VA's General Counsel issued an opinion interpreting 38 C.F.R. § 3.303(c) to mean that that service connection may be granted for diseases of congenital, developmental, or familial origin if the evidence as a whole shows that manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations. VAOPGCPREC 67-90.  The VA General Counsel also has issued an opinion that a congenital defect can be subject to superimposed disease or injury, and if superimposed disease or injury occurs during military service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.

Service treatment records document that the Veteran had a myopia astigmatism and wore corrective lenses.  Significantly, in April 1997, the Veteran presented with complaints of her eyes "protruding".  The assessment was ocular pressure.  The Veteran was seen by optometry in June 1997 to follow up.  At that time, the Veteran reported that the pressure subsided shortly after the consult was written and had not returned.  With the exception of defective vision, no other eye abnormalities were found.  Importantly, at the Veteran's September 1997 retirement examination, with the exception of defective vision, the Veteran's eyes were clinically evaluated as normal.  In her contemporaneous medical history, the Veteran expressly denied any eye or vision problems with the exception of the requirement to wear corrective lenses.    

Post-service VA and private treatment records beginning in 2010 document her current complaints of blurred vision and light sensitivity.  

The Veteran was afforded a VA examination in February 2012.  She reported that she needed readers and had floaters for years.  It was noted that the Veteran had laser surgery.  Vision was 20/20 with prescription and 20/40 without.  The assessment was status-post PRK, completed while on active duty with good visual results in both eyes; presbyopia, corrected with reading eyeglasses; history of floaters at least as likely as not due to posterior vitreous detachments; and no evidence of active ocular pathology seen at this time.  

An addendum opinion was obtained in May 2013.  The examiner found that it was less likely than not that the "pressure" described 16 years ago and subsequently shortly resolved was related to any described ocular conditions in the examination of February 2012.  However, in November 2014, the Board pointed out that the addendum was couched in sarcastic and childish terms and reflected an abject disrespect for the Veteran.  See 38 C.F.R. § 4.23  (2014) ("Fairness and courtesy must at all times be shown to applicants by all employees whose duties bring them in contact . . . with the Department's claimants.").

As such, in the November 2014 remand, the Board found that the February 2012 VA examination and May 2013 addendum were inadequate as they did not address the specific questions posed by the Board.  As such, the Board remanded the case for a new VA examination.  

The Veteran was scheduled for a VA examination in April 2015.  The electronic record documents that the Veteran failed to appear at this examination.  There is no indication that notice of this examination was sent to the wrong address.  A supplemental statement of the case was issued in June 2015 clearly indicating that the Veteran had failed to report for this examination.  Further, the Veteran's representative was copied on the supplemental statement of the case to which there has been no response.  While in the July 2016 statement, the Veteran indicated that additional evidence would be submitted, she provided no information as to why she missed the scheduled examination; nor did she request a new one.  

When a veteran fails without good cause to report for a necessary VA examination requested by VA in conjunction with a claim, VA is not obliged to attempt to provide another.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655(a).  There is no legal or regulatory requirement that VA make further efforts to schedule an examination.  The consequence in this case of the Veteran's failure without good cause to report for the VA examination is that his claim for service connection must be decided on the basis of the other relevant evidence on file.  38 C.F.R. § 3.655(b).  While VA has a duty to assist the veteran in the development of her claim, the veteran has a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  Therefore, as the Board must base its decision on the current evidence of record without the benefit of another VA examination.

In the instant case, service treatment records do document that the Veteran wore glasses for her vision.  However, while service treatment records show one instance of ocular pressure, there is no evidence of an event or trauma to the eyes in service.  As such, there is no evidence that the Veteran's refractive errors, including myopia astigmatism and presbyopia, were aggravated or subject to a superimposed disease or injury during his military service that resulted in additional disability.  Thus, as these disorders are considered congenital or developmental defects of the eyes and not a disease or injury within the meaning of applicable legislation relating to service connection, service connection may not be allowed.

Further, with respect to any other diagnosed eye disorders, including floaters due to posterior vitreous detachments, the Board must find that, as there is no evidence of any other chronic eye disorder in service or for many years after service, service connection is not warranted.  Again, although there is one incident of ocular pressure in service, service treatment records are completely silent with respect to any findings of a chronic eye disorder.  Importantly, according to the clinical records, the ocular pressure resolved shortly after the initial complaint.  The Veteran's retirement examination also showed that the Veteran's eyes were clinically evaluated as normal.  Moreover, the Veteran expressly denied any eye symptoms at retirement with the exception of the need to wear glasses.  Post-service medical evidence is also silent with respect to any nexus between a current eye disorder and any incident, disease or injury in service.  Again, the Veteran failed to report to a scheduled examination in this case to assist her with her claim.  Moreover, as eye disorders are not considered chronic diseases listed at 38 C.F.R. § 3.309(a), the use of continuity of symptoms to establish service connection is not allowed. See Walker, cited above.  

The Board recognizes that lay assertions may serve to support a claim for service connection by demonstrating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).   In the instant case, the Veteran is competent to report any in-service problems, as well as pertinent symptomatology since service.  However, she is not competent to directly link any current disability to service as medical expertise is required.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinion of the Veteran is nonprobative evidence.  See Davidson, supra; Jandreau, supra. 
 
Moreover, the Board finds the Veteran's current assertions of pertinent symptoms during and since service to not be credible.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In the instant case, the Board finds that such statements are not credible as they are outweighed by the remainder of the evidence of record and were made under circumstances indicating bias or interest.  

Importantly, although the Veteran reported ocular pressure in April 1997, at the follow up eye consult a few months later, she expressly stated that the problem had resolved and had not reoccurred.  Service treatment records are silent with respect to a chronic eye disorder with the exception of refractive errors, and the Veteran expressly denied any eye symptoms upon retirement.  See Curry v. Brown, 7 Vet. App. at 68 (contemporaneous evidence has greater probative value than history as reported by the claimant).  The Board also finds it significant the post medical evidence of record is silent with respect to any symptoms for approximately 13 years, which weighs against her statements that she had been experiencing such symptoms since his discharge.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); see also Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  In sum, the Veteran's current statements, made in connection with her pending claim for VA benefits, that she has experienced continuous symptoms during and since service are inconsistent with the contemporaneous evidence.  

The Board is cognizant that, while the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a claimant's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  The Board, however, finds in the instant case that the combination of the Veteran's express denial of any symptoms upon retirement, the lack of medical evidence for many years after service, and the fact that she was silent with respect to any symptoms related to service until she filed his current claim in 2006 to be persuasive evidence against her claim.  Accordingly, while her contentions have been carefully considered, her  statements are outweighed the remainder evidence of record.  

Therefore, the Board finds that service connection for a bilateral eye disorder is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for bilateral eye disability is denied.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


